Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00800-CR

                       Whitney Elizabeth KNOWLTON,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

         From the 25th Judicial District Court, Guadalupe County, Texas
                          Trial Court No. 12-1160-CR
                  The Honorable William Old, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 20, 2015.


                                        _________________________________
                                        Patricia O. Alvarez, Justice